Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (this “Release”) is made, effective as of
the latest date signed below, by and between Stephanie A. Caggiano (the
“Executive”) and Bank of New Jersey (the “Bank”).

 

WHEREAS, Executive’s employment with the Bank terminated as of May 12, 2016
(“Termination Date”); and

 

WHEREAS, the Bank has agreed to pay Executive certain amounts and to provide
Executive with certain benefits subject to the terms of this Release.

 

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.                                      Consideration; Acknowledgements.

 

(a)                                 Executive acknowledges and agrees that
Executive’s employment with the Bank and all of its affiliates terminated
effective as of the Termination Date.  In connection with the termination of
Executive’s employment, in consideration of Executive’s execution of this
Release and subject to Executive’s continuous compliance with the terms of this
Release:

 

(i)                                     the Bank will pay Executive severance in
the gross amount of fifty thousand dollars and no cents ($50,000.00), subject to
applicable withholdings.  The severance payments will be made equal monthly
installments for a period of four (4) months in accordance with the Bank’s
normal payroll schedule; and

 

(ii)                                  to the extent Executive timely applies
for, and is otherwise eligible for, continued insurance coverage under the
Bank’s group health plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”); the Bank shall pay the COBRA premiums on
Executive’s behalf for the earlier of: (a) the date that is four (4) months
after the Termination Date; or (b) the time when Executive secures health
insurance coverage from another employer.

 

(b)                                 Executive acknowledges that: (i) in the
absence of her execution of this Release, the payments and benefits specified in
Section 1(a) above would not otherwise be due to Executive; (ii) Executive has
no entitlement under any severance or similar arrangement maintained by the Bank
or any of its affiliates; and (iii) except as otherwise provided specifically in
this Release, the Bank does not and will not have any other liability or
obligation to Executive.  The severance and other benefits described in
Section 1(a) above are expressly conditioned on this Release becoming
irrevocable by the 30th day following the Termination Date.  The severance and
other benefits described in Section 1(a) will begin to be paid or provided (as
applicable) as soon as administratively practicable after the Release becomes
irrevocable, provided that if the 30-day period described above begins in one
taxable year and ends in a second taxable year such payments or benefits shall
not commence until the second taxable year.

 

2.                                      Release and Covenant Not to Sue.

 

(a)                                 Executive hereby fully and forever releases
and discharges Bank, its parent corporation, Bancorp of New Jersey, Inc., and
its direct and indirect subsidiaries and all of their respective predecessors
and successors, assigns, stockholders, affiliates, and the officers, directors,
trustees, employees, agents and attorneys, past and present of Bank, its
subsidiaries, shareholders or affiliates (each

 

--------------------------------------------------------------------------------


 

of the foregoing persons or entities is referred to herein as a “Released
Person”) from any and all claims, demands, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, controversies, debts,
costs, expenses, damages, judgments, orders and liabilities, of whatever kind or
nature, direct or indirect, in law, equity or otherwise, whether known or
unknown, which Executive now has, or hereafter can, shall or may have for, upon
or by reason of any act, transaction, practice, conduct, matter, cause or thing
of any kind or nature whatsoever (“Claim”) arising or occurring through the date
of this Release, including, but not limited to, any Claim arising out of
Executive’s employment by Bank or the termination thereof, any Claim under the
Civil Rights Act of 1991; Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000e et seq.; the Civil Rights Act of 1870, 42 U.S.C. § 1981; the
Americans with Disabilities Act, 29 U.S.C. § 12101 et seq.; the Rehabilitation
Act of 1972, as amended, 29 U.S.C. § 701, et seq.; the Age Discrimination in
Employment Act (“ADEA”), 29 U.S.C. § 621 et seq.; the Older Workers Benefit
Protection Act (“OWBPA”); the New Jersey Law Against Discrimination, N.J.S.A. §
10:5-1 et seq. and/or under any other applicable federal, state or local
antidiscrimination law), The Conscientious Employee Protection Act, N.J.S.A. §
34:19-1 et seq.; claims asserted under the Family Medical Leave Act, 29 U.S.C. §
2611 et seq.; the New Jersey Family Leave Act, N.J.S.A. § 34:11-B-1 et seq. (and
any other applicable federal or state leave statute); the New Jersey State Wage
and Hour Law, N.J.S.A. § 34:11-56a et seq., the Executive Retirement Income
Security Act, 29 U.S.C. § 1001, et seq., any Claim based upon alleged wrongful
or retaliatory discharge or breach of contract, any Claim for additional wages
or other compensation, any Claim for attorneys’ fees, and any other Claim under
any other federal, state or local statute, ordinance, regulation, or under any
contract, tort or common law theory.

 

(b)                                 Executive represents that Executive has not
filed a lawsuit, or initiated arbitration, mediation or any other administrative
proceeding against a Released Person and that Executive has not assigned any
Claim against a Released Person.  Executive further promises not to initiate a
lawsuit, arbitration or mediation, or to bring any other Claim against the other
arising out of or in any way related to Executive’s employment by Bank or the
termination of that employment.  This Release will not prevent Executive from
filing a charge with the Equal Employment Opportunity Commission or other
government agency (or similar state agency) or participating in any
investigation conducted by the Equal Employment Opportunity Commission or other
government agency (or similar state agency); provided, however, that any claim
by Executive for personal relief in connection with such a charge or
investigation (such as reinstatement or monetary damages) would be barred.

 

(c)                                  The foregoing will not be deemed to release
the Bank from claims solely to enforce this Release.

 

3.                                      Return of Equipment and Property. 
Executive will deliver all Bank property and equipment in Executive’s possession
or under Executive’s control, regardless of its location, such as, but not
limited to, Confidential Information (as hereinafter defined), files, documents
and any copies thereof in whatever form (including electronic), computer
equipment, software, fax machines, credit cards, telephone charge cards,
cellular phones, keys, security passes, passwords, automobiles, and any other
Bank property to a Bank representative by the Termination Date.

 

4.                                      Confidential Information.  Executive
will not engage in any use or disclosure of Confidential Information that is not
authorized in writing by the Bank and undertaken for the benefit of the Bank. 
“Confidential Information” means information, or a compilation of information,
in any form (tangible or intangible), related to the Bank’s business, including
all legal, operational, financial, accounting, personnel, customer or other
matters that Executive supervised or with which she was in any way involved
while employed by the Bank, including, but not limited to, information that the
Bank has not made public or authorized public disclosure of and that is not
already generally known to the public or

 

--------------------------------------------------------------------------------


 

readily available to other persons through proper means who would obtain value
or competitive advantage from its disclosure or use.

 

5.                                      Non-Disparagement.  Executive will not
disparage any Released Person or otherwise take any action which could
reasonably be expected to adversely affect the personal or professional
reputation of any Released Person.

 

6.                                      Cooperation.  Executive further agrees
that, subject to reimbursement of her reasonable expenses, she will cooperate
fully with Bank and its counsel with respect to any matter (including
litigation, investigations, or governmental proceedings) in which Executive was
in any way involved during her employment with the Bank.  Executive shall render
such cooperation in a timely manner on reasonable notice from the Bank.

 

7.                                      Rescission Right.  Executive
acknowledges and represents that Executive (a) has read and understands the
terms of this Release in its entirety, (b) has entered into this Release
knowingly and voluntarily, without any duress or coercion; (c) has been advised
orally and is hereby advised in writing to consult with an attorney with respect
to this Release before signing it; (d) was provided with at least twenty-one
(21) calendar days after receipt of the Release to consider its terms before
signing it; and (e) has seven (7) calendar days from the date of signing this
Release to terminate and revoke this Release, in which case this Release shall
be unenforceable, null and void.  The Release will become effective after the
expiration of the seven day revocation period if Executive does not terminate
and revoke the Release within such time.  Executive may revoke this Release
during those seven (7) days by providing written notice of revocation to the
Bank’s President at the Bank’s primary business address.

 

8.                                      Tax Withholding.  All payments made, and
benefits provided, hereunder shall be net of all legally required taxes and
other withholdings.  Executive shall be solely responsible for all taxes that
result from Executive’s receipt of the payments and benefits to be provided
under this Release, and the Bank does not make any representation, warranty or
guarantee of any federal, state or local tax consequence to Executive as part of
Executive’s receipt of any payment or benefit hereunder.

 

9.                                      Miscellaneous.

 

(a)                                 No Admission of Liability.  This Release is
not to be construed as an admission of any violation of any federal, state or
local statute, ordinance or regulation by the Bank, or of any violation of any
duty owed by the Bank to Executive.  The Bank specifically denies any such
violations.

 

(b)                                 Successors and Assigns.  This Release shall
inure to the benefit of and be binding upon the Bank and Executive and their
respective successors, permitted assigns, executors, administrators and heirs. 
Executive may not make any assignment of this Release or any interest herein, by
operation of law or otherwise.  The Bank may assign this Release to (i) any
successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise, and (ii) any of its affiliates.

 

(c)                                  Severability.  Whenever possible, each
provision of this Release will be interpreted in such manner as to be effective
and valid under applicable law.  However, if any provision of this Release is
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other provision, and this
Release will be reformed, construed and enforced as though the invalid, illegal
or unenforceable provision had never been herein contained.

 

--------------------------------------------------------------------------------


 

(d)                                 Remedies.  Executive agrees that any breach
or violation of this Release shall entitle the Bank to terminate the obligations
set forth in Section 1 and/or sue Executive under this Release for the immediate
return of any amount paid to Executive under this recovery of any damages caused
by such breach, as well as any other remedies which may be available at law or
in equity.

 

(e)                                  Entire Agreement; Amendments.  Except as
otherwise provided herein, this Release contains the entire agreement and
understanding of the parties hereto relating to the subject matter hereof, and
merges and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the subject matter hereof.  This
Release may not be changed or modified, except by an agreement in writing signed
by each of the parties hereto.  Executive has not relied on any representation
or statement made by the Bank or any of its affiliates as to the subject matter,
basis or effect of this Release except as stated in the Release and has entered
into this Release voluntarily.

 

(f)                                   Governing Law.  This Release shall be
governed by, and enforced in accordance with, the laws of the State of New
Jersey without regard to the application of the principles of conflicts of laws.

 

(g)                                  Counterparts and Facsimiles.  This Release
may be executed, including execution by facsimile signature, in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Bank has caused this Release to be executed by its duly
authorized officer, and Executive has executed this Release, in each case on the
dates indicated below.

 

 

Bank of New Jersey

 

 

 

 

 

By:  

/s/ Nancy E. Graves

 

Name:

Nancy E. Graves

 

Title:

President and CEO

 

 

 

Date:

5/25/16

 

 

 

 

 

/s/ Stephanie A. Caggiano

 

Stephanie A. Caggiano

 

 

 

 

Date:

5/24/16

 

--------------------------------------------------------------------------------